 In the Matter of WESTINGHOUSE ELECTRIC CORPORATION, EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. L.,PETITIONERCase No. 6-RC-95.-Decided July 14,1948DECISIONANDORDERANDoDIRECTION OF ELECTIONOn May 11, 1948, pursuant to a Stipulation for Certification uponConsent Election, an election by secret ballot was conducted amongthe employees in the unit set forth in the Stipulation.A Tally ofBallots shows that of approximately 594 eligible voters 266 voted for,and an equal number against, the Petitioner.No other union appearedon the ballot.On May 14, 1948, the Petitioner filed objections to the conduct of theelection and to conduct affecting the results of the election, allegingvarious irregularities on the part of the Board agent supervising theconduct of the election and on the part of the United Electrical, Radioand Machine Workers, C. I. 0.,1 which, while it did not appear on theballot, allegedly urged the employees not to vote for the Petitioner.On June 14, 1948, the Regional Director issued a Report on Objections,in which he found merit only in one of the Petitioner's grounds forobjecting to the election; namely, that the Board agent had refusedto issue a ballot to an eligible voter, Owen A. Whipple. The RegionalDirector found that Whipple's name was not on the eligibility listsubmitted by the Employer and checked by the Petitioner, that he wasconsequently refused a ballot when he presented himself to vote, andthat the Employer later advised the Regional Director that Whipple'sname had been inadvertently omitted from the eligibility list and that,in the Employer's opinion, he should have been allowed to vote."The U. E. hasnot complied with the filing or registration requirements of Section 9of the National Labor Relations Act, as amended.78N L.R.B,No 38.315 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Regional Director found further in this regard that Whipplehad been hired by the Employer on March 8, 1948, before the eligibilitydate, and that he had been told to report to work the next morning.However, the following morning, before he could report to work, theplant ceased operation because of a strike whichwas still in effect onMay 11, 1948, the date of the election.Concluding, in view of these circumstances, that the Petitioner's ob-jection relating to Whipple's failure to receive a ballot raised a sub-stantial and material issue, the Regional Director recommended that ifthe Board finds that Whipple was eligible to vote in the election, theBoard sustain the objections, set aside the results of the election heldon May 11, and direct a new election.No exceptions having been taken thereto by the parties,2 we adoptthe foregoing findings of the Regional Director that Whipple washired by the Employer on March 8, but was prevented by the strikefrom actually beginning work.Under these circumstances, we findthatWhipple was eligible to vote and that a ballot should have beenissued to him.Because Whipple's vote, if cast, would have affected theresults of the election, we shall sustain the objections to the electionto the extent that they are based on the failure to issue a ballot tohim.Accordingly, we shall set the election aside and direct a newelection.3ORDERIT IS HEREBY ORDERED that the election of May 11, 1948, conductedamong employees of Westinghouse Electric Corporation, Beaver,Pennsylvania, be, and it herebyis, set aside.DIRECTION OF ELECTIONIt is hereby directed that within 30 days from the datehereof anew election be held among the employees, in the unit stipulated bythe parties, who were eligible to vote in the election herein set aside.2 The Board has received exceptions to the Regional Director's recommendation purport-ing to be signed by individual employees of the Employer.Section 203.61 of the Board'sRules and Regulations permits exceptions to a Report on Objections to be filed by the"parties" to the representation proceeding.We do not consider the individual employeesto be parties to the instant proceeding within the definition of "party" in Section 203 8 ofthe Rules and Regulations,and, therefore,we shall not entertain the aforesaid exceptions.SeeMatter of Norcal Packing Company,76 N. L R.B. 254,Case No 20-R-2221, wherethe Board held that a union whose name did not appear on the ballot in an election hadno standing to file objections to the election.The Board has also received a telegram,in the nature of exceptions,from United Elec-trical,Radio,and Machine Workers, C.I.0 (see footnote 1, above).For the reasonsjust stated,we shall not entertain these exceptions.2In view of our decision herein, we need not pass on the contention of the Petitionerand Employer that, the results of the election of May 11 being inconclusive,the Boardshould order a run-off election.